UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20 SCHEDULE 14C/A INFORMATION AMENDMENT NO. 1 Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement NORTH AMERICAN OIL & GAS CORP. (Exact name of registrant as specified in its charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: NORTH AMERICAN OIL & GAS CORP. 56 E. Main St. Suite 202 Ventura, CA 93001 www.namoag.com EXPLANATORY NOTE This Amendment No. 1 on Form 14C/A (“Form 14C/A”) amends our Definitive Information Statement on Form 14C as initially filed with the Securities and Exchange Commission on April 30, 2013 (“Original Filing”), to change the annual shareholder meeting date fromMay 16, 2013 to June 10, 2013 Except for the aforementioned correction, this Form 14C/A continues to describe conditions as presented in the Original Filing. This Amendment does not reflect events occurring after the date of the Original Filing or modify or update any disclosures that may have been affected by subsequent events. The Company believes there have been no events since the Original Filing that would represent a fundamental change in the information presented in the Original Filing.Except as described above, all other information included in the Original Filing remains unchanged. Notice of Annual Meeting of Stockholders To Be Held on June 10, 2013 To the Stockholders of NORTH AMERICAN OIL & GAS CORP., The 2013 Annual Meeting of Stockholders of NORTH AMERICAN OIL & GAS CORP. (the "Company"), will be held at 1:30 P.M .(PDT) on Monday, June 10, 2013 at the offices of North American Oil & Gas Corp. at 56 E. Main St. Suite 202, Ventura CA 93001 to consider and act upon the following matters: 1) To elect four(4) directors to serve until the next Annual Meeting and until their successors have been elected and qualified; 2) To hold an advisory (non-binding) vote on the approval of the Company's executive officer compensation; 3) To hold an advisory vote on whether the frequency of Stockholder votes on executive compensation should be one, two or three years; 4) To ratify the appointment ofEide Bailly, LLP as the Company's independent registered public accounting firm for Fiscal Year 2013; and 5) To transact such other business as may properly come before the meeting or any adjournment thereof. 2 Only Stockholders of record on the books of the Company at the close of business on April 30, 2013 (the "Record Date") will be entitled to notice of and vote at the meeting or any adjournment thereof. This Notice of 2013 Annual Meeting and the attached Information Statement dated April 30, 2013 should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2013. Collectively, these documents contain all of the information and disclosures required in connection with the 2013 Annual Meeting of Shareholders. Stockholders of record as of the Record Date are encouraged and cordially invited to attend the 2013 Annual Meeting. By Order of the Board of Directors /s/ Robert Rosenthal Robert Rosenthal President and Chief Executive Officer May 10, 2013 3 IMPORTANT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY NORTH AMERICAN OIL & GAS CORP. Management Information Statement For Annual Meeting of Stockholders To be held June 10, 2013 Management has furnished this statement to Stockholders regarding matters to be voted at the Annual Meeting of Stockholders of North American Oil & Gas Corp. The Annual Meeting will be held at 1:30 P.M. (PDT) on Monday, June 10, 2013 at the offices of North American Oil & Gas Corp., 56 E. Main St., Suite 202, Ventura, CA 93001. QUESTIONS AND ANSWERS REGARDING THE INFORMATION STATEMENT, ANNUAL REPORT AND ANNUAL MEETING Why am I receiving these materials? The Board of Directors of North American Oil & Gas Corp. (sometimes referred to as "we,” “us,” “our,” "NAMOG," or the "Company") is providing this information to you as a Stockholder of record in connection with the NAMOG Annual Meeting of Stockholders. The purposes of the Annual Meeting are set forth in the accompanying Notice of Annual Meeting of Stockholders and this Information Statement. Am I entitled to vote at the Annual Meeting? You may vote if our records showed that you owned shares of North American Oil & Gas Corp. as of April 30, 2013 (the "Record Date"). Each share of Common Stock is entitled to one vote, and a majority of the Common Stock is required to approve each proposal at the Meeting. Stockholders of Record: Shares Registered in Your Name. If on the Record Date your shares were registered directly in your name with the Company's transfer agent, Island Stock Transfer, then you are a Stockholder of record. As a Stockholder of record, although not requested to vote, you are invited to attend the Meeting. Beneficial Owner: Shares Registered in the Name of a Broker or Bank. If on the Record Date your shares were held, not in your name, but rather in an account at a brokerage firm, bank, dealer or other similar organization, then you are the beneficial owner of shares held in "street name" and this Information Statement is being forwarded to you by that organization. The organization holding your account is considered the Stockholder of record for purposes of voting at the Meeting. As a beneficial owner you are invited to attend the Meeting. 4 Is this a Proxy Statement? No. This is not a proxy statement. We are not asking you for a proxy and you are requested not to send us a proxy. Why am I not being asked to vote? Six holders of 50.04% of the issued and outstanding shares of Common Stock of the Company have advised us that they intend to provide North American Oil & Gas Corp. with a proxy to vote for the reelection of the Management slate of directors and officers, for ratification of the appointment of Eide Bailly LLP as the Company's independent accounting firm for Fiscal Year 2013, for approval of the Company's executive officer compensation, for approval of Stockholder voting every three years on executive compensation, and for such other matters that might come before the Meeting. Such proxy is sufficient to take such actions, and so additional proxies are not needed or required for the Meeting. What do I need to do now? Nothing. These materials are provided to inform you and do not require or request you to do anything. WE ARE NOT ASKING YOU FOR A PROXY, AND WE ARE REQUESTING YOU NOT TO SEND US A PROXY. VOTING SECURITIES AND RECORD DATE The Common Stock ($0.001 par value) is the only outstanding class of voting securities. Stockholders of record at the close of business of April 30, 2013 are entitled to notice of the Meeting and to vote at the Meeting and any adjournment or postponement thereof. At the close of business on April 30, 2013, 60,235,000 shares of Common Stock were issued, outstanding, and entitled to vote. The holders of Common Stock will vote as one class at the Meeting. Each share of Common Stock entitles the holder at the record date to one vote at the Meeting. PRINCIPAL STOCKHOLDER AND QUORUM A quorum of Stockholders is necessary to hold a valid meeting. A quorum will be present if Stockholders holding at least a majority of the outstanding shares are present at the Meeting in person or represented by proxy. On the record date, there were 60,235,000 shares outstanding and entitled to vote. Thus, 30,117,501 shares must be present in person or represented by proxy at the Meeting to have a quorum. Six stock holders hold 30,200,000 shares of stock. Since there is no provision for cumulative voting, only the affirmative vote of the majority of the shares represented at the Meeting is required to elect directors and approve all such other matters to be considered by the Stockholders. Dissenters' rights are not applicable to the matters being proposed. No party other than those listed below is known by Management to own of record or beneficially more than 5% of the outstanding shares of the Company. 5 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT As of the Record Date, the Company had 60,325,000 shares of its common stock issued and outstanding. The following table sets forth the beneficial ownership of the Company’s common stock as of the Record Dateby each person who is known to have beneficial ownership of more than 5% of any class of NAMOG’s voting securities: Title of Class Name and address of Beneficial Owner (1) Amount and Nature of Beneficial Ownership Percent of Common Stock (1) Common Stock ASPS Energy Investments Ltd. 56 E. Main Street Suite 202 Ventura, CA 93001 (2) 13.472% Common Stock Donald Boyd 56 E. Main Street Suite 202 Ventura, CA 93001 13.472% Common Stock East West Petroleum Corp. (3) Suite 1210 – 1095 West Pender Street Vancouver, BC V6E 2M6 8.316% Common Stock Robert Kerry Hoar 56 E. Main Street Suite 202 Ventura, CA 93001 13.472% Common Stock Cede & Co. PO Box 20 Bowling Green Station New York, NY 10004 18.960% (1) NAMOG has 60,325,000 shares of common stock issued and outstanding. As of April 26, 2013 no stock is held under warrant, or security. (2) Shares held indirectly in ASPS Energy Investments Ltd., voting and investment control of which is held by Mr. Robert Rosenthal. (3) 4% of the beneficial ownership of East West Petroleum Corp. is held by Gregory Renwick, a Director of the Company. 6 MATTERS TO BE ACTED UPON Proposal 1: Election of Directors Four (4) directors are to be elected at the Annual Meeting and those persons elected will hold office until the next annual meeting of Stockholders or until their successors have been elected and qualified. The by-laws provide that the Board of Directors shall consist of no more than five members, with the actual number to be established by resolution of the Board of Directors. The current Board of Directors has by resolution established the number of directors at four. Six stockholders have advised that they intend to give a proxy to vote in favor of the Management slate of directors, to vote in favor of all Director endorsed proposals listed below and, in their discretion, to vote in favor of such other matters that may properly come before the Meeting. If any of the nominees cannot serve for any reason (which is not anticipated), the Board of Directors may designate a substitute nominee or nominees. If a substitute is nominated, these six stock holders are expected to vote all valid proxies for the election of the substitute nominee or nominees. Alternatively, the Board of Directors may also decide to leave the board seat or seats open until a suitable candidate or candidates are located, or it may decide to reduce the size of the Board. Any vacancy that occurs during the year may be filled by a majority vote of the Board of Directors without any further Stockholder action. The vacancy may be filled for the remainder of the term, which is until the next Annual Meeting of Stockholders. There is no reason to believe that any nominee will be unable to serve if elected; and to the knowledge of Management, all nominees intend to serve the entire term for which election is sought. The following persons have been nominated for election to the Board of Directors to succeed themselves in office: Nominees (Age) Positions with Company, Principal Occupation and Business Experience During Past Five Years (1) Years First Became Director of Company Robert Rosenthal (60) Chairman and President; Chief Executive Officer and Secretary Donald Boyd (64) Director; Petroleum Engineer Manager Gregory Renwick (64) Director; President and CEO of East West Petroleum Cosimo Damiano (44) Director; former Director of Upstream Investments for Mercuria Energy Group and Mocoh SA 1. This column lists directorships held in any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934 or subject to the requirements of Sections 15(d) of that Act or any company registered as an investment company under the Investment Company Act of 1940. This column does not include directorships held with any of the Company's subsidiaries. Directors will serve in such capacity until the next Annual Meeting of Stockholders or until their successors have been duly elected and qualified. Executive officers are elected by the Board of Directors. Each director will be elected to serve for a one-year term, unless he resigns or is removed before his term expires, or until his replacement is elected and qualified. Each of the nominees listed above is currently a member of the Board of Directors. 7 INFORMATION REGARDING OFFICERS Robert Rosenthal – Chief Executive Officer Mr. Rosenthal has extensive experience in the Californian oil and gas industry (>10 years) where he has been directly involved in and responsible for evaluations, leasing and drilled discoveries. He was a founding partner in Orchard Petroleum Ltd an ASX listed Californian company that that was acquired in 2007 by a private consortium. He previously worked as Exploration Geologist and Exploration Project Supervisor for Sohio Petroleum (U.S.), British Petroleum in London as Global Consultant Exploration. In 1995 he left BP to join Novus Petroleum Ltd as its Head of Exploration, for Indonesia, Australia and Pakistan. Since 1999 Robert has been actively involved in numerous exploration activities in California, Texas, Louisiana and Alaska.Mr. Rosenthal has a Master’s Degree in Geology from the University of Southern California. Linda Gassaway – Chief Financial Officer Ms. Gassaway has 30 years in the finance industry and more than 10 years of financial experience in the Oil and Gas sector.In her former roles Linda was CFO of Behavioral Healthcare Inc., former COO of omega Computer Services and Controller with Bentley-Simonson Inc. an independent Oil and Gas company in California.In her most recent roles Ms. Gassaway has been consulting in California’s Oil and Gas industry, working with Orchard Petroleum Inc. and Solimar Energy LLC. She has extensive experience with federal and state reporting requirements, joint interest accounting, human resources, office management, audit and risk management, royalty management, government reporting, production reporting, and overall financial management and reporting for oil and gas exploration and production efforts. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 requires our directors and executive officers, and persons who own beneficiary more than ten percent of our common stock, to file reports of ownership and changes of ownership with the Securities and Exchange Commission. Based solely upon a review of Forms 3 and 4 (furnished to the Company during the year ended December 31, 2012) each of the current directors failed to file a Form 3 on a timely basis, and the former officers and directors failed to timely file a Form 4 indicating they were no longer subject to Section 16 filings.Mr. Rosenthal, Ms. Gassaway, Mr. Hoar, Mr Boyd, Mr.Renwick, and Mr. Damiano each filed a Form 3 on March 23, 2013. Mr. Rosenthal, Mr. Hoar and Mr. Boyd each filed a schedule 13(g) on March 23, 2013 indicating their beneficial ownership of more than 5%. CORPORATE GOVERNANCE AND THE BOARDOF DIRECTORS Our business affairs are managed under the direction of the Board of Directors in accordance with the Nevada Revised Statutes, our certificate of incorporation and our bylaws. Members of our Board of Directors are kept informed of our business through discussions with the Chairman of the Board and Chief Executive Officer and other officers, by reviewing materials provided to them, and by participating in meetings of the Board and its committees. Our corporate governance practices are summarized below. Board meetings and committees; annual meeting attendance NAMOG held no board meetings during the fiscal year ended December 31, 2012; all actions taken by the Boardin 2012 were taken by unanimous written consent. Given the resources of the Company and the number of stockholders anticipated at our annual meeting, the Company does not have a policy requiring members of the Board of Directors to attend the annual meeting of Stockholders. 8 Audit Committee and Audit Committee Financial Expert The Company does not have a separately designated audit committee. Instead, the entire Board acts as the Company’s audit committee. Consequently the Company has designated Cosimo Damiano as the audit committee financial expert and chair for this committee. Compensation Committee The Company does not have a standing compensation committee or committee performing similar functions. The Company currently believes that given our small size, a compensation committee is not warranted. Shareholder communications The Company does not have a process for security holders to send communications to the board of directors due to the fact that minimal securities are traded on a stock exchange. Nominating Committee The Company does not have a separately designated nominating committee. The Company does not have such a committee because we currently believe that given our small size, the fact that a majority of the members of our Board are not currently considered “independent,” and because no Company securities are traded on a stock exchange, that such a committee is not currently necessary. Unless and until the Company establishes a separate nominating committee, when a board vacancy occurs, the remaining board members will participate in deliberations concerning director nominees. In the future the Company may determine that it is appropriate to designate a separate nominating committee of the board of directors comprised solely of independent directors. To date, the Board of Directors has not adopted a formal procedure by which stockholders may recommend nominees to the board of directors. REMUNERATION OF DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth certain summary information concerning compensation paid or accrued to its executive officers during the past fiscal years. They did not receive any awards, stock awards, option compensation, non-equity incentive plan earnings or non-qualified deferred compensation. They have no agreement with the Company which would provide them a payment in the event of termination or change in control. Name and principal Positions Fiscal Year Total Compensation 2012 (1) Bonus All Other Compensation Total Compensation Robert Rosenthal $ $
